UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1210


TAMMY J. SHAW; KGS, minor by her next friend; CAS, minor by
her next friend; CJS, minor by her next friend,

                  Plaintiffs - Appellants,

             v.

LYNCHBURG DEPARTMENT OF SOCIAL SERVICES; BOB MCDONNELL,
State Attorney General; ELEANOR DUNN, Deputy City Attorney;
TIM KAINE; SALLY BARCA; LISA PARKS; DR. A. J. ANDERSON;
INVESTIGATOR ROBERT W. MOORE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:08-cv-00022-nkm-mfu)


Submitted:    September 15, 2009        Decided:   September 22, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tammy J. Shaw, Appellant Pro Se. Alexander W. Bell, BELL &
SCHNEIDER, PLC, Lynchburg, Virginia; Paul Kugelman, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Nora
Beth Dorsey, Daniel M. Kincheloe, Jodi Beth Simopoulos, HANCOCK,
DANIEL, JOHNSON & NAGLE, PC, Glen Allen, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Tammy   J.    Shaw   appeals       the    district     court’s     order

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed    the    record      and     find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.        Shaw   v.     Lynchburg         Dep’t    of    Soc.     Servs.,      No.

6:08-cv-00022-nkm-mfu (W.D. Va. Jan. 29, 2009).                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials       before      the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                         3